Citation Nr: 0313634	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a jaw disorder, to 
include temporomandibular joint dysfunction (TMD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1989 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California (CA), that denied the veteran's 
request to reopen his previously denied service connection 
claims for hearing loss and a dislocated jaw and also denied 
the veteran's claim of entitlement to service connection for 
tinnitus.  The veteran perfected a timely appeal of this 
determination.  It is noted that, by rating decisions issued 
during the pendency of this appeal in September and December 
1990 and in October 1991, the RO again denied the veteran's 
claims.  By decision issued in March 1993, the Board denied 
the veteran's request to reopen his previously denied service 
connection claim for a dislocated jaw (which the Board 
characterized as a jaw disorder), reopened and denied the 
veteran's service connection claim for hearing loss (which 
the Board characterized as defective hearing), and denied the 
veteran's service connection claim for tinnitus.  The United 
States Court of Veterans' Appeals (now known as the United 
States Court of Appeals for Veterans' Claims) (hereinafter, 
"the Court") subsequently dismissed the veteran's appeal of 
this determination as untimely filed in November 1993.  

Following the filing of a request to reopen all three of 
these claims, the RO again denied them by rating decision 
issued in April 1997.  The veteran perfected an appeal of 
this decision in January 1998 via a letter to his 
congressional representative, which the RO accepted in lieu 
of a VA Form 9.  A Travel Board hearing was held before the 
undersigned Veterans Law Judge in February 2000.  In a 
decision issued in August 2000, the Board reopened the 
veteran's claim of entitlement to service connection for a 
jaw disorder and remanded all three claims to the RO for 
additional development.  The RO re-adjudicated all three 
claims in a supplemental statement of the case issued in 
November 2002, and they subsequently were returned  to the 
Board.


FINDINGS OF FACT

1.  A jaw disorder, to include temporomandibular joint 
dysfunction (TMD), was not shown in service and is not shown 
to be related to any incident of service.  

2.  In a March 1993 decision, the Board denied the veteran's 
request to reopen his service connection claim for hearing 
loss on the merits and also denied the veteran's service 
connection claim for tinnitus on the merits.

3.  Evidence added since the March 1993 Board decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.


CONCLUSIONS OF LAW

1.  A jaw disorder, to include temporomandibular joint 
dysfunction (TMD), was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The March 1993 Board decision, which denied entitlement 
to service connection for hearing loss and tinnitus, is a 
final decision.  38 U.S.C.A. § 7104 (West Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  Evidence associated with the claims file subsequent to 
the March 1993 Board decision, which denied entitlement to 
service connection for hearing loss and for tinnitus, is not 
new and material, and these claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the veteran's application to reopen his claims of entitlement 
to service connection for a jaw disorder, to include 
temporomandibular joint dysfunction (TMD), for hearing loss, 
and for tinnitus, was filed prior to this date.  As such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001, is for application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claims of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his service representative of the 
information and evidence necessary to substantiate his 
service connection claim for a jaw disorder, to include 
temporomandibular joint dysfunction (TMD), and his requests 
to reopen previously denied service connection claims for 
bilateral hearing loss and tinnitus.  In a letter dated in 
October 2001, the veteran and his service representative were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claims.  The veteran and his representative were provided 
with a copy of the appealed rating decision, the Board 
decisions issued in March 1993 and August 2000, a statement 
of the case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims and the requirement to 
submit medical evidence that established service connection 
for a jaw disorder, to include temporomandibular joint 
dysfunction (TMD), and the requirement to submit new and 
material evidence in support of the veteran's previously 
denied service connection claims for bilateral hearing loss 
and tinnitus.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Further, VA advised the veteran and 
his representative in a letter, dated in December 1999, that 
the veteran was being scheduled for a Travel Board hearing in 
February 2000.  The veteran and his service representative 
were provided with copies of the Travel Board hearing 
transcript in May 2000.  The veteran responded in June 2000 
with a motion to correct the hearing transcript, which was 
granted by the undersigned Veterans Law Judge in July 2000.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence that he 
was responsible for submitting and what evidence VA would 
obtain to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim of 
entitlement to service connection for a jaw disorder, to 
include temporomandibular joint dysfunction (TMD), and his 
request to reopen previously denied service connection claims 
for bilateral hearing loss and for tinnitus, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

As noted above, by rating decision issued in August 1989, the 
RO denied the veteran's request to reopen previously denied 
service connection claims for hearing loss and for a 
dislocated jaw and also denied his service connection claim 
for tinnitus.  After the veteran perfected an appeal of this 
decision, the Board denied all three claims in a decision 
issued in March 1993.  Although the veteran appealed the 
March 1993 Board decision to the Court, as noted above, the 
Court dismissed the veteran's appeal as untimely filed in 
November 1993.  In January 1998, the veteran perfected a 
subsequent appeal of an April 1997 rating decision that had 
denied all three of his claims again.  Finally, in an August 
2000 decision, the Board reopened the veteran's service 
connection claim for tinnitus.  

Given that the veteran has perfected appeals on three 
separate disabilities, the Board will examine each disability 
in turn and adjudicate whether the veteran is entitled to 
service connection for a jaw disorder, to include 
temporomandibular joint dysfunction (TMD), and whether new 
and material evidence has been submitted sufficient to reopen 
the veteran's bilateral hearing loss claim and his tinnitus 
claim.

A.  The Veteran's Jaw Disorder

A review of the veteran's service medical records indicates 
that no pertinent history, diagnosis, or treatment of a jaw 
disorder, to include temporomandibular joint dysfunction 
(TMD), was noted on his pre-induction physical examination 
accomplished in January 1961, and the veteran was found 
qualified for induction.  The veteran reported no history, 
diagnosis, or treatment of a jaw disorder, to include TMD, on 
a medical history report that accompanied a subsequent pre-
induction physical examination accomplished in September 
1961.  The veteran reported that he had been advised to have 
his teeth operated on and also reported severe tooth or gum 
trouble at the time of the pre-induction physical examination 
accomplished in September 1961.  Clinical evaluation of the 
veteran revealed that he had all of his teeth.  The veteran 
reported no swollen or painful joints, and no pertinent 
defects were noted by the examiner who found the veteran 
qualified for service in September 1961.  

A  review of the veteran's service medical records also 
reveals no in-service treatment of a jaw disorder, to include 
TMD.  

The veteran reported swollen or painful joints on the medical 
history report that accompanied his separation physical 
examination accomplished in July 1963, but the examiner who 
conducted this examination related the veteran's reported 
joint pain to in-service traumatic arthritis that he had 
experienced in 1961 prior to induction and noted that it had 
resulted in no significant sequelae (or consequences).  The 
veteran denied any severe tooth or gum trouble on the medical 
history report that accompanied his separation physical 
examination.  Clinical evaluation of the veteran revealed 
several missing teeth, including # 32, although it was noted 
that his dental condition was "Acceptable Class I."  The 
veteran was found qualified for separation from service.  
Finally, the veteran certified over his own signature that 
there had been no change in his physical condition since his 
separation physical examination accomplished in July 1963 and 
his actual date of discharge in September 1963.

On outpatient examination accomplished at the VA Medical 
Center in San Diego, CA (hereinafter, "VAMC San Diego") in 
November 1989, the veteran's complaints included a cracking 
or snapping sound in the mandibular area that had been 
occurring for years after his wisdom tooth had been extracted 
during service in 1961 and had gradually gotten worse.  No 
further information or assessment was provided.  

Ears, nose, and throat (ENT) outpatient examination 
accomplished at VAMC San Diego in November 1989 noted no 
pertinent complaints.  Physical examination revealed that the 
veteran's temporomandibular joint (TMJ) was palpable 
bilaterally with a good opening and the veteran was missing 
part of his teeth.  The impression included a TMJ disc 
problem.  

On outpatient examination accomplished at VAMC San Diego in 
January 1990, the veteran complained of chronic bilateral TMJ 
popping and clicking that was loud and painful.  It was noted 
that the veteran had had his molars extracted.  Physical 
examination revealed a loud snapping, left greater than 
right, of the veteran's TMJ, and poor occlusion.  The 
impression was TMJ.  

On subsequent outpatient examination accomplished at VAMC San 
Diego in November 1990, the veteran complained of very 
painful TMJ clicking and popping that had lasted for 19 
years.  The veteran stated that he thought that this 
condition was secondary to a third molar extraction during 
service in 1962.  The assessment included severe TMJ 
dysfunction.

On a dental consultation sheet from VAMC San Diego dated in 
November 1990, the veteran's history of very painful 
bilateral TMJ popping and clicking was noted.  The dental 
examiner also noted that the veteran was claiming myofascial 
pain secondary to a third molar extraction accomplished in 
1961.  Physical examination of the veteran revealed depleted 
dentition with advanced periodontal disease on his remaining 
teeth.  The examiner stated that the veteran had two distinct 
and separate problems at the time of this consultation.  
First, the veteran had chronic periodontal disease with 
impending loss of all upper teeth and some lower teeth and 
needed dental care by a private dentist because he was not 
service connected for this problem.  Second, the veteran had 
bilateral clicking that was probably due to arthritis or 
degenerative changes.  The provisional diagnosis was severe 
TMJ dysfunction.  

In January 1998, the veteran's congressional representative 
submitted several statements on the veteran's behalf to VA.  
In the first statement, dated in July 1990, O.D.C. stated 
that, while on a grenade testing range with the veteran 
during service in the fall of 1961, he had witnessed a loud 
explosion that had caused the veteran "obvious pain" after 
another soldier had thrown a live grenade earlier than 
planned during a training exercise.  O.D.C. stated that the 
veteran had been "in evident discomfort for a fairly 
extended period of time" and he "would frequently observe 
[the veteran] yawning or flexing his jaw in an attempt to 
releave [sic] the ringing in his ears."  In the second 
statement, dated in July 1993, the veteran stated that his 
#32 impacted wisdom tooth had been removed by oral surgery 
accomplished during service in February 1962.  Dislocation of 
the condyle anteriorly beyond the articular eminence due to 
the sudden stretching and tearing of the casular ligament had 
taken place, and TMJ and myofascial pain dysfunction (MPD) 
had been the result.  Significant trauma to the area of the 
tooth removal required three days of irrigation, packing, and 
medication.  In July 1962, the veteran stated that x-rays and 
an examination of the area around the #32 tooth had revealed 
pain, a popping jaw, and something sharp under the gum line.  

In a statement received at the RO in June 1998, the veteran 
stated that he had suffered a dislocated jaw and 
temporomandibular dysfunction (TMD) during service.  The 
veteran stated that he had had no tooth or gum trouble at the 
time of his separation physical examination, but that he had 
reported joint pain and ear, nose, and throat trouble at that 
time.  He stated that the method of tooth extraction used to 
remove his #32 wisdom tooth during service had caused his TMD 
and subsequent tooth loss.  The veteran also stated that 
there were records dated between 1983 and 1985 missing from 
his claims file.  Finally, the veteran stated that dental x-
rays that had been associated with his claims folder did not 
belong to him.  

At the RO hearing held in June 1998, the veteran testified 
that two wisdom teeth had been removed during service.  There 
were complications from the extraction of a wisdom tooth on 
the left side because, according to the veteran, he was 
informed by the oral surgeon that the wisdom tooth roots on 
the left had curled underneath the bone.  The veteran 
described his in-service oral surgery as consisting of 
several attempts to split his left wisdom tooth in half and 
that, after the surgery, his tooth "felt like a sharp piece 
of bone was sticking through [it]."  The veteran stated that 
he went back to the dental clinic several times following in-
service oral surgery to get his left wisdom tooth extraction 
taken care of, and that his jaw began locking and catching on 
him during service.  He stated that he had had no surgeries 
on his jaw subsequent to the in-service tooth extraction.  
The veteran testified that, following service, he had been 
seen by dentists affiliated with Kaiser Permanente and the 
Scripps Clinic in San Diego (hereinafter, "the Scripps 
Clinic") and that all available treatment records had been 
submitted.  The veteran testified that he believed that all 
of his jaw symptoms were due to the in-service left wisdom 
tooth extraction, and that one of his post-service private 
examiners had told him that the method of extraction used for 
his left wisdom tooth was "like being hit in the jaw [and 
would] blow the joint out."

At the Travel Board hearing held before the undersigned 
Veterans Law Judge at the RO in February 2000, the veteran 
testified that, following the complicated wisdom tooth 
extraction that had occurred during service, his jaw joints 
had worn out and that he now suffered from TMD and TMJ pain.  
The veteran contended that his jaw disorder should be 
service-connected due to the method of extraction used when 
his left wisdom tooth was removed during service.  

In June 2000, the veteran submitted a statement along with a 
corrected copy of the transcript of his Travel Board hearing 
in which he stated that his claims file was missing records.

In September 2000, the veteran provided the RO with copies of 
several articles downloaded from the Internet concerning TMD.  
A review of this information indicates that it outlines the 
general symptoms of TMD.

In a letter from J.S.B., D.D.S, M.D., dated in January 2001 
and associated with the veteran's claims file, this examiner 
noted that the veteran had been seen since December 1999 for 
an anterior displaced meniscus, both right and left TMJ's, 
and maxillary atrophy and maxillary mandibular edentulism.  
Following a review of the veteran's records, this examiner 
concurred with B.D.M., D.D.S. (hereinafter, "Dr. B.D.M.") 
that the veteran would be an excellent candidate for dental 
implants and jaw reconstruction.  No further assessment was 
provided.

In a letter from R.W.O., D.D.S, dated in April 1995 and 
received at the RO in May 2001, it was noted that the veteran 
had been seen by this examiner in March 1995 and, on 
examination, it was discovered that the veteran had a very 
severe TMD and a poor prognosis for saving any of his lower 
teeth.  This examiner referred the veteran to Dr. B.D.M. for 
further evaluation.  

In a statement from Dr. B.D.M., dated in March 1995 and 
received at the RO in May 2001, it was noted that the veteran 
had been seen by this examiner in March 1995 for the purpose 
of determining the nature and extent of a TMJ complaint.  The 
veteran informed Dr. B.D.M. that, during service, he had had 
a difficult wisdom tooth extraction that had required the use 
of a chisel and mallet, following which the veteran noted jaw 
joint noise which had progressed to intermittent catching and 
locking.  Dr. B.D.M. noted that the veteran had lost most of 
his natural dentition and was without any posterior teeth in 
the upper or lower arches of the jaw.  As a result of the 
veteran's lack of posterior dental support, his jaw joint 
condition had been aggravated because the jaw joints were in 
the position of having to support any occlusal load.  No 
further assessment was provided.

A review of treatment records provided by S.H.F., D.D.S. 
(hereinafter, "Dr. S.H.F."), indicates that this examiner 
was consulted on the veteran's behalf in March 1997.  At that 
time, Dr. S.H.F. was given the veteran's medical history of 
"mutilation that [had] allegedly occurred" during 
extraction of the veteran's third molars by an Army dentist 
during service, the veteran's TMD, and a questionable lower 
removable partial denture.  On initial examination of the 
veteran by Dr. S.H.F. accomplished in March 1997, no 
pertinent complaints were noted.  Physical examination of the 
veteran's TMJ revealed internal derangement of the right and 
left TMJ's, anteriorly displaced disks, and reduction.  In a 
letter from Dr. S.H.F., dated in April 1997 and received at 
the RO in May 2001, it was noted that the veteran clearly 
exhibited severe dental and ento-facial disease but his most 
significant disease condition was TMD.  Dr. S.H.F.'s initial 
impression was that the veteran suffered from internal 
derangement of both the right and left TMJ's with anteriorly 
displaced disks and with reduction.  Commenting on the 
probability that the origin of the veteran's conditions was 
related to traumatic extractions performed while the veteran 
was on active duty, Dr.  S.H.F. noted that he had read the 
progress notes that had been provided to him by the veteran's 
congressional representative and that they clearly indicated 
that the veteran had had his lower third molars (or wisdom 
teeth) extracted during service in 1962.  Dr. S.H.F. noted 
that there was nothing in the record indicating that 
complications had occurred during the extractions, although 
it was noted that the veteran had experienced septic sockets 
(dry sockets) that had required post-extraction management.  
Finally, Dr. S.H.F. noted that it was not possible to prove 
or disprove that the veteran's reported in-service dental 
trauma was the source of his present condition.  Dr. S.H.F. 
also pointed out that, historically, such trauma had 
occasionally been indicted as a primary source of some TMD 
difficulties.  Finally, a letter from Dr. S.H.F., dated in 
June 1997 and received at the RO in January 2002, indicates 
that he found no discrepancies in the record of this claim 
and that, therefore, he was unable to document the veteran's 
contention that errors in diagnosis and/or treatment had 
occurred.  

A review of records from R.S.M., D.D.S., provided to the RO 
in May 2001, indicates that, on examination in March 1997, 
the veteran complained of TMJ locking and clicking and TMD 
noise.  The veteran also complained that this pain was not 
localized to his TMJ.  Physical examination revealed no 
palpable TMJ pain.  The assessment included poor denture 
bases.

A letter from M.M., D.M.D. (hereinafter, "Dr. M.M."), dated 
in April 2001 and received at the RO in May 2001, provided 
the following opinion after a non-clinical examination of the 
veteran and a review of his service and post-service medical 
records.  The examiner noted that there was nothing in the 
contemporary (medical) record to indicate trauma.  The 
examiner opined that it was impossible to say with absolute 
certainty that the extraction of the veteran's # 32 tooth 
with a chisel and mallet during service, as described by the 
veteran, certainly had caused the veteran's present TMJ 
problems, but it was the most probable cause as a result of 
the specific force placed at the rear of the veteran's 
mandible that could have dislocated the patient's jaw easily 
and produced his TMJ difficulty.  

In February 2002, Kaiser Permanente notified VA that all of 
the veteran's medical records for the period of June 1975 to 
June 1985 had been destroyed in accordance with its medical 
records destruction policy in August 1995, and the veteran 
and his representative were notified of the unavailability of 
these records in the November 2002 statement of the case.

In April 2002, the veteran submitted to the RO a letter dated 
in June 1996 from W.C., D.D.S..  In this letter, it was noted 
that the veteran had been examined in December 1995 for 
complaints of an inability to participate in daily functions 
due to his dental condition.  It also was noted that the 
veteran's remaining teeth had a very poor prognosis and 
needed to be extracted, and that traditional dentures were 
not a viable option for restoration of the veteran's dental 
condition because of his reported pain in the TMJ.  No 
further assessment was provided.

The veteran's most recent VA dental examination was 
accomplished at VAMC San Diego in September 2002, at which 
time the veteran complained of losing his teeth due to 
shifting of his jaws that had pushed his teeth out, and also 
complained of TMJ pain and TMD which he related to in-service 
third molar extractions.  The VA examiner noted that he had 
reviewed the veteran's claims file, including the veteran's 
service medical records, and that there were no indications 
of any complications from the third molar extractions that 
had occurred during service.  It also was noted that the 
veteran offered no new information concerning his dental 
complaints.  On TMJ evaluation, the examiner noted that the 
veteran was edentulous (or toothless, having lost all of the 
natural teeth), auscultation of the right and left TMJ 
revealed crepitus and popping on both opening and closing, 
and the muscles of mastication were non-tender to palpation.  
There were no scars evident on the oral and perioral regions, 
and there was no evidence of muscle injury or paresthesias to 
the oral or perioral region.  Oral examination revealed that 
oral tissues were within normal limits with loss of substance 
and all of the veteran's teeth were gone.  X-rays were 
obtained and interpreted as being indeterminate for TMD.  
Magnetic resonance imaging (MRI) scans of the veteran's TMJ's 
were obtained, at which time it was noted that the veteran 
complained of significant crepitus upon opening and closing.  
The radiologist found widening of the right TMJ, the disc of 
the right TMJ was anteriorly displaced on closed-mouth views, 
and the open-mouth views of the right TMJ demonstrated 
slightly restricted anterior motion although the disc was 
recaptured on those views.  Images of the left TMJ 
demonstrated widening of the joint space, the closed-mouth 
views demonstrated anterior subluxation of the disc which was 
recaptured on the partial open-mouth views, and there was 
exaggerated anterior motion of the left condyle relative to 
the adjacent eminence in the fully open-mouth position which 
was consistent with anterior subluxation or dislocation of 
the left TMJ with mouth opening.  The radiologist's 
impressions were subluxation/dislocation of the left 
mandibular condyle in the open-mouth position, slightly 
restricted anterior motion of the right mandibular condyle in 
the open-mouth view, and both TMJ's demonstrated joint 
widening with anterior subluxation of the disc which was 
recaptured in the open-mouth position.

Addressing the questions asked in the Board remand issued in 
August 2000, the VA examiner who saw the veteran in September 
2002 noted that he had reviewed the remarks made by Dr. 
B.D.M. in March 1995 stating that the veteran's loss of teeth 
had affected the joints and he agreed that loss of teeth had 
affected the TMJ due to severe loss of vertical dimension.  
The VA examiner also reviewed remarks by Dr. S.H.F. in April 
1997 where he stated that it was impossible for him to prove 
or disprove that the veteran's third molar removal caused his 
temporomandibular function disk replacement with reduction.  
The VA examiner concluded that it was more likely than not 
that the removal of the veteran's third molars was not the 
cause of his TMJ disk displacement.  The VA examiner who saw 
the veteran in September 2002 concluded that the veteran's 
third molar removal using a mallet and osteome (or chisel) 
during service was the standard of care for third molar 
removal and a review of the literature showed no relationship 
between the use of a mallet and osteome and TMD.  The VA 
examiner's diagnosis was anterior disc displacement, both 
right and left TMJ, with normal range of motion.  Finally, 
the VA examiner concluded that the veteran's TMD had been 
exacerbated by the complete acquired loss of dentition and 
the resultant loss of vertical dimension of occlusion which 
had allowed significant over-closure of the mandible.

B. The Veteran's Bilateral Hearing Loss and Tinnitus

As noted above, in a decision issued in March 1993, the Board 
reopened and denied the veteran's service connection claim 
for bilateral hearing loss, and also denied the veteran's 
service connection claim for tinnitus.  Although the veteran 
appealed the March 1993 Board decision to the Court, his 
appeal was dismissed as untimely filed.  As such, the Board's 
March 1993 decision is final.  See 38 U.S.C.A. § 511(a)-(b), 
7104(a) (West Supp. 2002); 38 C.F.R. § 20.1100 (2002).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the Board decision in 
March 1993.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

As relevant to these claims, the newly considered evidence 
includes outpatient treatment reports provided to VA by the 
Social Security Administration (SSA) in December 1997, the 
transcript of the veteran's RO hearing held in June 1998, the 
transcript of the veteran's Travel Board hearing held in 
February 2000, a report of audiology testing accomplished in 
February 2002, and the veteran's lay statements.

A review of records provided to VA by SSA in December 1997 
indicates that, at an audiology evaluation of the veteran by 
Hearing Dynamics accomplished in July 1990, the examiner 
found bilateral sensorineural impairment, slightly worse for 
the left ear, no air-bone gap, and (speech) discrimination 
function consistent with hearing impairment.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 72 percent in the left ear.  On the 
authorized audiological evaluation, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
65
85
LEFT
50
55
55
75
85

The audiologist's impression was bilateral sensorineural 
(hearing) loss, worse for the left ear.  

On outpatient internal medicine evaluation by C.E., M.D., 
accomplished in September 1992, and included with the SSA 
records, the veteran's complaints included hearing loss, left 
greater than right, since a grenade went off near him during 
service in 1962.  It was noted that the veteran wore 
bilateral hearing aids and felt that he was unable to hear 
soft voices, and had some difficulty with certain words and 
when on the telephone.  Physical examination of the veteran's 
ears revealed bilateral hearing aids with cerumen (or wax) 
occluding (or closing) both canals.  Cranial nerves 
examination revealed that the veteran had some difficulty 
with normal conversation at five feet.  The impressions 
included bilateral hearing loss and some difficulty with 
minimal conversation.  

On psychiatric evaluation by T.E.W., M.D., accomplished in 
September 1992, and included with the SSA records, the 
veteran's complaints included difficulty finding work due in 
part to a hearing problem which he alleged was related to 
service.  The veteran reported that a hand grenade had 
accidentally detonated near him during service and had 
resulted in subsequent complaints of bilateral hearing loss.  
It was noted that the veteran had worn hearing aids since 
1988.  On mental status examination, the examiner noted that 
the veteran had at least mild difficulty hearing.  The 
diagnoses included decreased hearing acuity, both ears, by 
history.

On clinical audiology examination accomplished at Hearing 
Dynamics in November 1992, and included with the SSA records, 
it was noted that the veteran's speech discrimination ability 
was good on the right and fair on the left, and that the 
veteran's hearing was down bilaterally since a previous 
evaluation in July 1990.  The audiologists' impressions were 
moderate to severe sensorineural hearing loss bilaterally.  

On mental status examination accomplished at the County of 
San Diego Department of Health Services in June 1993, and 
included with the SSA records, no pertinent complaints were 
noted.  The examiner noted the veteran's medical history 
included bilateral hearing loss.  No pertinent physical 
examination results were provided, and the diagnoses included 
bilateral hearing loss.  

On VA audiology examination accomplished at VAMC San Diego in 
June 1998, the veteran reported a history of known hearing 
loss of longstanding duration and stated that it had 
progressively worsened.  He also reported constant tinnitus 
in both ears, no ear pain or otitis media, some ear drainage, 
and dizziness.  Otoscopy was clear in both ears.  No 
interpretation of the veteran's pure tone thresholds, in 
decibels, was provided.  The audiologist's impressions were 
severe to profound hearing loss, worse on the left ear, 
tympanic membranes within normal limits for both ears, and 
negligible speech discrimination in both ears.

At the RO hearing held in June 1998, the veteran testified 
that his SSA records constituted new and material evidence 
supporting his service connection claim for hearing loss.  
The veteran testified further that he had experienced no 
problems with his hearing prior to service.  The veteran 
testified that, while on a grenade testing range during 
service, another soldier had accidentally dropped a live hand 
grenade.  The veteran kicked the live grenade out of the way 
and then it had detonated.  He had been unable to hear for a 
day and a half and heard ringing in his ears following this 
incident, and he had not received medical treatment at the 
time of this incident.  The veteran also testified that his 
hearing had been tested following service by Kaiser 
Permanente and at the Scripps Clinic and that all of his 
doctors had related his hearing loss to service.  Finally, 
the veteran testified that all pertinent treatment records 
for hearing loss had been submitted.  

In a statement dated in June 1998, the veteran stated that 
there was no mandatory requirement for a medical record 
supporting his hearing loss.  The veteran also stated that 
evidence dated between 1983 and 1988 had been removed from 
his claims folder.  The veteran referred to an examination 
accomplished at the Scripps Clinic in 1980 (hereinafter, the 
"Scripps Clinic examination") that, in his view, 
substantiated his service connection claim for hearing loss.  
In a statement dated in September 1998, the veteran again 
referred to the Scripps Clinic examination as support for his 
hearing loss claim.  He also provided a copy of a newspaper 
article that discussed hearing loss.  In a statement dated in 
October 1998, the veteran stated that he had been unable to 
hear most of what had transpired during the June 1998 RO 
hearing.  In a statement dated in May 1999, the veteran 
disputed the conclusion that having a hand grenade explode 
within 10 feet of his head had nothing to do with his present 
hearing loss because it "can't get much louder or closer."

At the Travel Board hearing held before the undersigned 
Veterans Law Judge in February 2000, the veteran testified 
that all pertinent treatment records for hearing loss had 
been submitted, he was unable to hear anything without his 
hearing aids, that his jaw problems had caused his hearing 
loss, he was collecting Social Security disability benefits 
based on his hearing loss, and there was no medical opinion 
that related his hearing loss to the in-service grenade 
incident.

In September 2000, the veteran submitted to the RO evidence 
from the Internet discussing hearing loss and acoustic 
trauma.  A review of this information indicates that it 
outlines the general principles of hearing loss, acoustic 
trauma, and ear trauma associated with explosions.

A report of audiological testing by B.A., M.S., CCC-A, 
accomplished in February 2002 and associated with the 
veteran's claims file, indicates that the veteran provided 
this examiner with a medical history of hearing loss lasting 
more than 40 years, more progressive hearing loss in the past 
10 years, traumatic noise exposure in 1962 from a grenade 
blast causing sudden hearing loss lasting 2 days, artillery 
noise exposure for 2 years during service, and dental work 
that had "gone wrong" and reportedly had caused TMJ and 
tinnitus.  In the veteran's family history, it was noted that 
his mother had suffered hearing loss at age 70.  The 
examination findings included otoscopy that was within normal 
limits bilaterally, normal middle ear function bilaterally, 
severe to profound sensorineural hearing loss bilaterally 
which had decreased from mild sloping to profound hearing 
loss from 1990, and severely poor word understanding 
bilaterally.  The impressions included that research 
indicated that TMJ presence might have a 1-2 percent chance 
of contributing to tinnitus and that noise exposure was more 
likely to have had a negative effect on the veteran's hearing 
and also the possibility of causing tinnitus.

As noted above, Kaiser Permanente informed VA in February 
2002 that there were no treatment records for the period of 
June 1975 to June 1985 available on the veteran because they 
had been destroyed in August 1985 pursuant to Kaiser's 
medical records destruction policy, and the veteran and his 
representative were notified of the unavailability of these 
records by the November 2002 statement of the case.  It is 
unfortunate that the Board must proceed to an adjudication of 
the veteran's claims without the benefit of these treatment 
records.  However, given that these records from Kaiser 
Permanente do not exist, the Board concludes that VA is not 
required to conduct additional development in order to 
attempt to obtain these records.

Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran is entitled to service 
connection for a jaw disorder and that new and material 
evidence has been submitted sufficient to reopen his claims 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
is against granting the veteran's claim of entitlement to 
service connection for a jaw disorder, to include 
temporomandibular joint dysfunction (TMD).  A detailed review 
of the veteran's service medical records demonstrates that 
the veteran's left wisdom tooth #32 was extracted during 
service and does not indicate any in-service treatment for a 
jaw disorder, to include temporomandibular joint dysfunction 
(TMD).  The first diagnosis of TMD occurred in November 1990, 
at which time the private examiner who rendered this 
diagnosis did not provide a medical nexus to any incident of 
the veteran's service, to specifically include the in-service 
tooth extractions.  Although the veteran was diagnosed with 
TMD in March 1995, the examiner who rendered this diagnosis 
did not relate it to any incident of the veteran's service.  
After reviewing the veteran's medical records, Dr. S.H.F. 
concluded in March 1997 that there had been no complications 
from the veteran's in-service tooth extractions.  More 
importantly, Dr. S.H.F. stated that it was medically 
impossible to prove whether the veteran's in-service tooth 
extractions had caused his TMD.  Dr. S.H.F. subsequently 
found no errors in dental treatment given to the veteran 
after reviewing the available medical records again in 
January 2002.  Further, the VA examiner who saw the veteran 
most recently in September 2002 concluded that it was more 
likely than not that the veteran's TMD had not been caused by 
his in-service tooth extractions.  The VA examiner also 
concluded that the veteran's in-service third molar removal 
using a mallet and osteome (or chisel) was the standard of 
care for third molar removal and a review of the appropriate 
medical literature showed no relationship between the use of 
a mallet and osteome and TMD. 

Similarly, there is no contemporaneous medical evidence from 
the veteran's service medical records that indicates that he 
injured his jaw during service.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran lacks such training and knowledge, 
he is not competent to render an opinion regarding the 
diagnosis or onset of a jaw disorder, to include 
temporomandibular joint dysfunction (TMD).

The Board also notes that the veteran is competent to provide 
lay statements as to the sequence of events that led to the 
injury he purports to have sustained during service.  See 
Falzone and Layno, both supra.  In this regard, the veteran 
maintains that he developed TMD as a result of complications 
arising from an in-service left wisdom tooth extraction.  
Service medical records that were of record at the time of 
the Board's March 1993 decision do not indicate that any 
complications arose from the veteran's in-service tooth 
extractions, to include a jaw disorder like TMD.  Further, 
the veteran's separation physical examination indicates only 
that his left wisdom tooth #32 was missing.  No jaw disorder, 
to include temporomandibular joint dysfunction (TMD), even by 
history, was mentioned at that examination.  Although Dr. 
M.M. concluded in April 2001 that the in-service tooth 
extraction procedure, as described to him by the veteran, 
could have resulted in the veteran's TMD, he acknowledged 
that this conclusion was based on the veteran's subjective 
description of the procedure, thereby indicating that he had 
no actual knowledge of the veteran's in-service dental 
treatment or injuries.  Because the contemporaneous medical 
evidence in the veteran's service medical records is of more 
probative value than what the veteran reported post-service, 
the medical nexus provided by Dr. M.M. lacks credibility 
because it relied on the veteran's self-reported statements 
regarding the in-service tooth extractions.  Cf. King v. 
Brown, 5 Vet. App. 19, 21 (1993) (credibility of a statement 
may not be presumed when the fact asserted is beyond the 
competence of the person making the assertion); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, such 
evidence cannot serve as a basis for granting the veteran's 
claim of entitlement to service connection for a jaw 
disorder, to include temporomandibular joint dysfunction 
(TMD).

Turning to the veteran's claims that new and material 
evidence has been submitted sufficient to reopen his claims 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus, after reviewing the newly considered 
evidence, the Board finds that new and material evidence has 
not been received sufficient to reopen these claims.  When 
viewed in conjunction with all of the other evidence of 
record, the evidence submitted since the Board's March 1993 
decision does not tend to offer a competent medical opinion 
as to the cause of the veteran's hearing loss or tinnitus or 
as to when either of these conditions began, to specifically 
include the in-service grenade incident.  As such, it is 
merely cumulative and redundant and has no significant effect 
on the facts previously considered by the Board in its March 
1993 decision.  Therefore, it is not "new" and "material" 
evidence, as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis on which to reopen the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  Having determined that new and material 
evidence has not been added to the record, the veteran's 
previously denied claims of entitlement to service connection 
for bilateral hearing loss and for tinnitus are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
jaw disorder, to include temporomandibular joint dysfunction 
(TMD).  The Board also finds that new and material evidence 
has not been submitted sufficient to reopen the veteran's 
previously denied claims of entitlement to service connection 
for bilateral hearing loss and for tinnitus.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The appeal is 
denied.




ORDER

Entitlement to service connection for a jaw disorder, to 
include temporomandibular joint dysfunction (TMD), is denied.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for bilateral 
hearing loss, this claim is not reopened.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for tinnitus, 
this claim is not reopened.  



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

